DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 9, 12-14, 19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 20170227831 A1) in view of LEE (US 20160123827 A1).
Regarding claim 1. Tang discloses A gimbal camera (figure 2, [0003]) comprising: 
a camera body (figure 2, [0025] The gimbal 200 includes a photographing apparatus 22); 
a camera main control board in the camera body (figure 2, [0027] the gimbal 200 further includes a main control board 25 connected with the photographing apparatus 22); and 
an attitude-detection circuit in the camera body and separate from the camera main control board (figure 2, [0029] The gimbal 200 further includes an inertial measurement unit 26, the main control board 25 and the inertial measurement unit 26 may be arranged separately), the attitude-detection circuit being electrically connected to the camera main control board (figure 2, [0029] the inertial measurement unit 26 is electrically connected with the main control board 25) and including an inertial measurement unit on one side of the attitude-detection circuit away from the camera main control board (figure 2, the inertial measurement unit 26 is away from the main control board 25; [0015] the inertial measurement unit is configured to sense attitude information of the photographing apparatus, therefore it is an attitude-detection circuit).
Moreover, Tang discloses a support member for the camera main control board and the attitude-detection circuit (figure 2, [0025] The gimbal 200 includes a fixing base 21).
However, Tang does not explicitly disclose a support member having a first end connected to the camera main control board and a second end connected to the attitude-detection circuit, the second end being opposite to the first end.
LEE discloses a support member having a first end connected to one circuit board and a second end connected to another circuit board, the second end being opposite to the first end ([0016], [0018] the supporter 30 is configured to be disposed in a middle portion between the first and second printed circuit boards 20 and 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts, make them integral or make them separable of the invention of Tang, to achieve the same operation of the gimbal camera. See MPEP 2144.04 V and VI.
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang according to the invention of LEE, to comprise a support member having a first end connected to the camera main control board and a second end connected to the attitude-detection circuit, the second end being opposite to the first end, in order to maintain an interval between the two circuits (LEE [0016]).

Regarding claim 6. Tang discloses The gimbal camera according to claim 1, further comprising: 
a connector between the camera main control board and the attitude-detection circuit, wherein the attitude-detection circuit is electrically connected to the camera main control board via the connector ([0029] the inertial measurement unit 26 is electrically connected with the main control board 25; [0030] the main control board 25 may also be replaced with a control apparatus, the inertial measurement unit 26 is connected directly to the control apparatus through the signal wire 24).

Regarding claim 9. Tang discloses The gimbal camera according to claim 7, wherein: 
the support member and the connector are opposite to each other (figure 2, [0025] The gimbal 200 includes a fixing base 21 and a signal wire 24), and 
the attitude-detection circuit includes: 
a first connection end fixedly and electrically connected to the camera main control board via the connector ([0029] the inertial measurement unit 26 is electrically connected with the main control board 25; [0030] the main control board 25 may also be replaced with a control apparatus, the inertial measurement unit 26 is connected directly to the control apparatus through the signal wire 24), and 
a second connection end fixedly connected to the camera main control board via the support member (figure 2, [0025] The gimbal 200 includes a fixing base 21).
The same motivation has been stated in claim 1.

Regarding claim 12. Tang discloses The gimbal camera according to claim 1, wherein: 
a plurality of function circuits are integrated in the camera main control board ([0028]-[0030] inherently, the plurality of functions are performed by a plurality of function circuits), and 
the plurality of function circuits are configured to perform at least one of: 
controlling operations of at least one of camera or gimbal ([0028] The main control board 25 may then send a drive control command; [0029] The main control board 25 adjusts the rotation of the motor 23; [0030] control the rotation of the motor 23, the photographing mode of the photographing apparatus 22, and the like), or 
collecting data information ([0028] the angle and/or position information of the motor 23 are sent to the main control board 25; [0029] send the attitude information of the photographing apparatus 22 to the main control board 25).

Regarding claim 13. Tang discloses The gimbal camera according to claim 12, wherein: 
the data information at least includes one or more types of information among image data information captured by the camera, motor parameters of the gimbal, and camera parameter information ([0028] the angle and/or position information of the motor 23 are sent to the main control board 25; [0029] send the attitude information of the photographing apparatus 22 to the main control board 25).

Regarding claim 14. The same analysis has been stated in claim 1. 
Furthermore, Tang discloses An unmanned aerial vehicle ([0002]) comprising: a fuselage ([0026] a frame (not shown) of an unmanned aerial vehicle), and a gimbal camera mounted on the fuselage ([0026] The fixing base 21 is configured for fixation with a frame (not shown) of an unmanned aerial vehicle).

Regarding claim 19. The same analysis has been stated in claim 6.

Regarding claim 21. (New) Tang in view of LEE discloses The gimbal camera according to claim 1, wherein: 
the camera main control board is directly connected to the first end of the support member; and 
the attitude-detection circuit is directly connected to the second end of the support member (LEE [0016], [0018]).
The same motivation has been stated in claim 1.

Regarding claim 23. (New) Tang discloses The gimbal camera according to claim 1, further comprising: 
a gimbal (figure 2, [0003]); 
wherein: 
the camera body is mounted at the gimbal (figure 2, [0025] The gimbal 200 includes a photographing apparatus 22); 
the gimbal includes a motor separate from the camera body and configured to drive the camera body to rotate ([0029] The main control board 25 adjusts the rotation of the motor 23; [0030] control the rotation of the motor 23, the photographing mode of the photographing apparatus 22, and the like).
LEE discloses a support member is in a body (figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang according to the invention of LEE, to rearrange the parts, to achieve the same operation of the gimbal camera. See MPEP 2144.04 V and VI.

Regarding claim 24. (New) Tang discloses The gimbal camera according to claim 1, wherein: 
the camera main control board includes a function circuit integrated in the camera main control board; and 
the function circuit is configured to collect camera parameter information including at least one of a shutter control parameter, an aperture parameter, and exposure parameter, an exposure mode, or a white balance parameter ([0028] the angle and/or position information of the motor 23 are sent to the main control board 25; [0029] send the attitude information of the photographing apparatus 22 to the main control board 25; [0027] The first signal wire 241 is arranged to pass through the central through hole 271 of the connector 27, for controlling a photographing mode or the like of the photographing apparatus 22).

Claims 2, 11, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 20170227831 A1) in view of LEE (US 20160123827 A1) as applied to claims 1, 6, 9, 12-14, 19, 21 and 23-24 above, and further in view of Hashimoto et al. (US 20120050131 A1).
Regarding claim 2. Tang discloses The gimbal camera according to claim 1, wherein: 
the camera main control board and the attitude-detection circuit are disposed in parallel to each other (figure 2, the inertial measurement unit 26 and the main control board 25 are disposed in parallel to each other).
However, Tang does not disclose the camera main control board and the attitude-detection circuit are disposed at a preset distance.
Hashimoto discloses a circuit substrate and an antenna substrate are disposed at a preset distance ([0032] set the interval between the circuit substrate 2 and the antenna substrate 4 to be within a predetermined distance range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Tang and LEE according to the invention of Hashimoto, to dispose the camera main control board and the attitude-detection circuit at a preset distance, in order to block unwanted current flow.

Regarding claim 11. Hashimoto discloses
an adhesive layer is provided between the camera main control board and the attitude- detection circuit ([0032] a sheet adhesive between the circuit substrate 2 and the antenna substrate 4).
	The same motivation has been stated in claim 2.

Regarding claim 15. The same analysis has been stated in claim 2.

Regarding claim 22. (New) Hashimoto discloses the preset distance is arranged in the direction of thickness (direction of depth) of the circuit substrate, i.e., in the direction of a height of components on one side of the circuit substrate that faces the antenna substrate.
Official Notice is taken that it would have been obvious to determine the preset distance according to a maximum height of components on one side of one circuit board that faces another one, i.e., a maximum height of components on one side of the camera main control board that faces the attitude-detection circuit, in order to leave enough space for the components.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 20170227831 A1) in view of LEE (US 20160123827 A1) as applied to claims 1, 6, 9, 12-14, 19, 21 and 23-24 above, and further in view of FIRCHAU et al. (US 20160201847 A1).
Regarding claim 3. FIRCHAU discloses 
an attitude-detection circuit further includes a heating element ([0081] The gimbal stabilization system includes a camera IMU (inertial measurement unit) 62; [0083] The camera IMU 62 could also contain a heater), and 
the heating element is on the one side of the attitude-detection circuit away from the camera main control board and is close to the inertial measurement unit ([0081] The camera IMU 62 is placed on the underside of the camera plate, therefore so is the heater contained in the camera IMU 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Tang and LEE according to the invention of FIRCHAU, to include a heating element in the attitude-detection circuit, in order to stabilize the inertial measurement unit readings against temperature changes (FIRCHAU [0082]-[0083]).

Regarding claim 16. The same analysis has been stated in claim 3.

Claims 4-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 20170227831 A1) in view of LEE (US 20160123827 A1) and FIRCHAU et al. (US 20160201847 A1) as applied to claim 3 above, and further in view of Ito (US 20100085125 A1).
Regarding claim 4. Ito discloses
a constant-temperature type crystal oscillator includes a plurality of heating elements ([0019] a temperature control circuit that keeps an operational temperature of the crystal unit constant, the temperature control circuit comprises heating resistors), and 
the plurality of heating elements surround the crystal unit ([0019] the heating resistors surround an outer circumference of the crystal unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Tang, LEE, FIRCHAU and Ito, to include a plurality of heating elements in the attitude-detection circuit, surrounding the inertial measurement unit, in order to stabilize the inertial measurement unit readings against temperature changes (FIRCHAU [0082]-[0083]).

Regarding claim 5. Ito discloses a heating element is a heating resistor ([0019] the temperature control circuit comprises heating resistors).
The same motivation has been stated in claim 4.

Regarding claim 17. The same analysis has been stated in claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 20170227831 A1) in view of LEE (US 20160123827 A1) as applied to claims 1, 6, 9, 12-14, 19, 21 and 23-24 above, and further in view of Sundaram (US 20180191449 A1).
Regarding claim 7. Sundaram discloses
a connector is a board-to-board connector or a flexible circuit (abstract, A communication interface apparatus can include an electrical contact for communicating; [0019] the communication interface can be used as any type of signal connector such as board-to-board connector or flexible circuit connector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Tang and LEE, to use a board-to-board connector or a flexible circuit as the connector, in order to better meet a specific requirement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488